DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 11-18 and 20-24 were originally pending in this application prior to the amendment dated 02/14/2022. Claims 11 and 18 are now amended. No claims added or cancelled. Hence, claims 11-18 and 20-24 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments (pg. 7-9), filed on 02/14/2022 with respect to the 112 rejections of claims 11 and 18 have been fully considered and are persuasive. The 112 (a) rejections of claims 11-18 and 20-24 have been withdrawn. 
Applicant’s arguments (pg. 5 para 4, pg. 6 para 1), filed on 02/14/2022 with respect to the 112 rejections of claims 11 and 18 have been fully considered and are persuasive. The 112 (b) rejections of claims 11-18 and 20-24 have been withdrawn. 
Applicant’s arguments (pg. 11-14), filed on 02/14/2022 with respect to claims 11 and 18 have been fully considered and are persuasive. The 103 rejection of claims 11-18 and 20-24 has been withdrawn.

Allowable Subject Matter
Claims 11-18 and 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 11 and 18, the closest prior art, Heissler (DE102011086788A1) teaches a dishwasher (100) comprising stainless steel side-walls (6, 9) of a washing container (1) fixedly connected (glued) to a plastic “water-bearing component” in the form of a heat exchanger (5) which is also characterized as being or comprising a storage portion (19). 
Heissler neither teaches nor fairly suggests an apparatus/method wherein a portion of the wall has a surface structuring with plurality of recesses arranged in a linear manner on the wall and that extend continuously over substantial portion of the wall having the surface structuring, wherein the plurality of recesses is characterized by a sawtooth appearance when viewed together in cross section.
Therefore, claims 11 and 18 are allowed because they are novel and unobvious over the prior art of record. Claims 12-17, 24 and 20-23 are in condition for allowance as they are dependent on base claims 11 and 18 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 



/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711